Exhibit 99.1 Marathon Oil Corporation Reports Second Quarter 2011 Results HOUSTON, Aug. 2, 2011 – Marathon Oil Corporation (NYSE:MRO) today reported second quarter 2011 net income of $996 million, or $1.39 per diluted share. Net income in the second quarter of 2010 was $709 million, or $1.00 per diluted share. On June 30, 2011, Marathon Oil completed the spin-off of its Refining, Marketing and Transportation business, now reported as discontinued operations and excluded from segment income; as a result, income from continuing operations will be best suited for comparison. For the second quarter of 2011, adjusted income from continuing operations was $689 million, or $0.96 per diluted share, compared to adjusted income from continuing operations of $440 million, or $0.62 per diluted share, for the second quarter 2010. Three Months Ended June 30, (In millions, except per diluted share data) Adjusted income from continuing operations(a) $ $ Adjustments for special items (net income of taxes): Gain on dispositions 24 - Impairments ) (9
